Case 1:20-mc-91504-LTS Document 1-1 Filed 10/05/20 Page 1 of 40

JEFFREY L. CLEMENS
5210 W. Waterberry Drive

Huron, OH 44839
TEL: 419-433-4438
Shorehaven222@gmail.com

IN THE UNITED STATES DISTRICT COURT

DISTRICT OF MASSACHUSETTS

JEFFREY L. CLEMENS, Case No.

13N08 TS APRHSIO
Ei :21Nd S~ 190 9292

ADIdaAO SoM

Plaintiff, COMPLAINT

Vv.

VINCHESI, JERRY LAVERONI, LEE
PHILLIPS, and RALPH SOZIO,

}
)
)
)
)
)
STEPHEN C. PEFAFF, PATRICIA })
)
)
)
) Malicious Prosecution
)

Defendants.

Parties

Plaintiff Jeffrey L. Clemens is a freelance writer and

He is a citizen of the United States and

activist.
the State of Ohio. His address is: 5210 W. Waterberry

Drive, Huron, Ohio 44839.

Defendant Stephen C. Pfaff is a Boston-area attorney

and longtime counsel to the Town of Scituate, MA. He

is a citizen of the United States and the Commonwealth

of Massachusetts. His address is: 57 Whittier Road,

Wellesley, MA 02481.

1D NI

3
G34
6)

Case 1:20-mc-91504-LTS Document 1-1 Filed 10/05/20 Page 2 of 40

Defendant Patricia Vinchesi is a former Administrator
for the Town of Scituate, MA. She is a citizen of the
United States and the Commonwealth of Massachusetts.

Her address is: 56 Heywood Avenue, Melrose, MA 02176.

Defendant Jerry Laveroni is a retired New York City
police officer and former Director of Team Security
for the New York Yankees. He is a citizen of the

United States and the Commonwealth of Massachusetts.
His address is: 52 Old Oaken Bucket Road, Scituate,

MA 02066.

Defendant Lee Phillips is an attorney in Los Angeles.
He is a citizen of the United States and the State of
California. His address is: 150 Pomar Lane, Santa

Barbara, CA 93108;

Defendant Ralph Sozio is a former U.S. Secret Service
Special Agent and is now currently U.S. Marshal for
the Southern District of New York. He is a citizen
of the United States and the State of New York. His
address is: U.S. Courthouse, 500 Pearl Street, New

York, NY 10007.
Case 1:20-mc-91504-LTS Document 1-1 Filed 10/05/20 Page 3 of 40

Venue and Jurisdiction

 

This is an action arising under Massachusetts Law.
The citizenship of parties is diverse. The United States
District Court/Boston therefore has jurisdiction pursuant

to 28 U.S.C. § 1391 and 28 U.S.C. § 1332.

Summary

This action brings a claim of malicious prosecution
arising from federal charges initiated by the defendants
in March 2010 during civil litigation involving the Town
of Scituate, MA and its police department. These charges
resulted in trial convictions and a 60-month sentence
imposed upon the plaintiff. However, on October 6, 2017,

the subject trial verdict was set aside.

The allegations herein establish that the defendants,
in promoting plaintiff’s prosecution, acted for a purpose
other than justice - for benefit of persons in California -
and, in doing so, caused significant harm to the plaintiff.
Through his peculiar access to a U.S. attorney with deep
undisclosed conflicts of interest, Defendant Pfaff sought
multiple times to initiate prosecutions against plaintiff
through an intermingling of numerous state and federal
actors, all of whose actions, in their entirety, speaking

to a purpose and intent far removed from justice.
3)

4)

Case 1:20-mc-91504-LTS Document 1-1 Filed 10/05/20 Page 4 of 40

Allegations

That on or about October 30, 2009, the plaintiff
filed a lawsuit in federal court against, among

others, Defendant Pfaff and the Town of Scituate,
MA, with whom Defendant Vinchesi was employed as

Town Administrator;

That the lawsuit brought a claim of malicious
prosecution for a [state] charge of Unlicensed

Private Investigator [UPI];

That the UPI charge was initiated by the Town

of Scituate Police on or about May 17, 2005 and
based solely upon an allegation that the plaintiff,
on May 12, 2005, said to Scituate resident Shelly

Laveroni that he was a private investigator;

That Shelly Laveroni has never sworn under oath to
such allegation [understandable since the plaintiff
indeed never said he was a private investigator] nor
has the plaintiff ever been given opportunity either
in civil or criminal process to cross-exam her, owing
mainly to acts and omissions of Defendant Pfaff who
has effectively represented her in ongoing litigation

with the plaintiff since 2007;
7)

Case 1:20-mc-91504-LTS Document 1-1 Filed 10/05/20 Page 5 of 40

That as of October 30, 2009, the Scituate Police
and the Commonwealth of Massachusetts had yet to

secure a lawful trial conviction for the UPI charge;

That the UPI charge was initiated after a May 16,
2005 contact to the Scituate Police by U.S. Secret
Service Special Agent Ralph Sozio, of New York, a

former colleague of Jerry Laveroni, father to Shelly.

That Ralph Sozio sought and received, by facsimile
transmission and for an unstated purpose, a copy of a
Scituate Police Report dated May 13, 2005 related to
an inquiry made to Shelly by the plaintiff, at a house
owned by Jerry Laveroni, after which plaintiff was
arrested [These events are well-documented in prior

related litigation];

That in subsequent Freedom of Information Act [FOIA]
requests, starting in 2013, no reports by the Scituate
Police were divulged to the plaintiff, particularly
that which was faxed to Sozio in May 2005, nor any
report by Sozio himself related to any law enforcement
issue, and are presumed as not existing on the record
with the U.S. Secret Service, strongly suggesting that

Sozio acted as a private individual, not an agent;
10)

11)

12)

13)

Case 1:20-mc-91504-LTS Document 1-1 Filed 10/05/20 Page 6 of 40

That a trial for the UPI charge was scheduled for
November 23, 2008 but was cancelled due to a supposed
scheduling conflict with an unrelated civil trial
[although it is well established that criminal trials

take precedent over civil trials];

That plaintiff’s UPI trial was effectively cancelled
by the non-appearance of chief Commonwealth witness
Shelly Laveroni who, at the time, was represented by
Defendant Pfaff in related litigation involving the
plaintiff [See Notice of Related Cases concurrently

filed with this complaint, Case No. 07-cv-10845-RGS];

That on or about July 25, 2009, the plaintiff wrote
a letter to Shelly Laveroni asking her to confirm,
with evidence, her “being out of the country” on the
day of the November 23, 2008 scheduled UPI trial and
subsequent months as alleged to the Hingham District

Court by ADA Richard Linehan who prosecuted the UPI;

That Shelly did not respond nor provide any evidence

or information with respect to plaintiff’s request;

That on or about July 28, 2009, however, Defendant
Jerry Laveroni, Shelly’s father, called the plaintiff

for an unstated reason;
14)

15)

16)

17)

18)

19)

Case 1:20-mc-91504-LTS Document 1-1 Filed 10/05/20 Page 7 of 40

That the plaintiff, at the time of Laveroni’s call,
was indisposed and suggested talking at another time,
after which Defendant Laveroni voluntarily provided
three [3] separate phone numbers for the plaintiff
to reach him [Laveroni], a home phone, a cell phone

and a work phone;

That several days later the plaintiff called Laveroni

using his cell number and indeed reached him when,

as he self-described, he was “on the field”, presumed

to be the field at Yankee Stadium, and so, asked that

he [plaintiff] call him on his office phone after some

minutes, presumably so he could get to his office;

That plaintiff indeed called Jerry Laveroni at his
office phone some minutes later, but Laveroni did not
answer and, instead, a recording machine or some other

voicemail-type device was activated;

That the plaintiff, in a message left on said machine,

asked Defendant Laveroni to call him back;

That Defendant Laveroni never called plaintiff back;

That on or about August 30, 2009, the plaintiff wrote

a letter to Defendant Pfaff and informed him of Jerry
19)

20)

21)

22)

Case 1:20-mc-91504-LTS Document 1-1 Filed 10/05/20 Page 8 of 40

(continued) Laveroni’s then recent contact [His call,
with he being a client to Pfaff in then prior related
litigation involving the plaintiff, was arguably out
of place and inappropriate] and furthermore insisted
upon receiving documentary evidence, such as copies
of passport entries, proving Shelly was “out of the
country... in Italy”, as was told to the Hingham [MA]
District Court the previous December [2008] at a
rescheduled hearing resulting from the trial mishap

spoken to previously in this complaint;

That Defendant Pfaff never responded to plaintiff’s
request, however, he [Pfaff] did, as learned later,
indeed take action involving federal law enforcement
agents, attempting to characterize plaintiff's letter

as “threatening”;

That on or about September 2, 2009, unbeknownst to
the plaintiff, Defendant Pfaff forwarded, by email
[gotten through pretrial discovery in 2011], a copy
of the plaintiff’s August 30, 2009 letter to FBI

Special Agent Eric Toole;

That Pfaff included in his email to Toole a reference

to Defendant Laveroni advising him [Pfaff] to contact
22)

23)

24)

295)

Case 1:20-mc-91504-LTS Document 1-1 Filed 10/05/20 Page 9 of 40

(continued) U.S. Secret Service Special Agent Ralph

Sozio as well as the New York U.S. Attorney’s Office;

That in April 2008, during earlier related litigation,
Pfaff cancelled a scheduled deposition with Scituate
Police Sergeant Mike O’Hara at the last minute and did
so through filing of what he described as an emergency
motion, one in which plaintiff was not able to oppose
as he was on the road to Boston from Ohio to conduct

the O’Hara deposition;

That, in protest to Pfaff’s last minute tactics, since
discovery had been ongoing for months without any
stated issue, the plaintiff left a series of voicemail
messages with his [Pfaff’s] office phone, after which
Pfaff presented the messages to FBI Special Agent
Toole, presumably doing so for consideration of some
kind of “interstate threat” charge which, of course,
never developed, for obvious reason as said messages
contained no actionable threats but mere adversarial

and blusterous language;

That upon service of plaintiff’s October 30, 2009
lawsuit upon Defendant Vinchesi, on or about November

8, 2009, the Town of Scituate defaulted, that is, it
25)

26)

27)

28)

29)

Case 1:20-mc-91504-LTS Document 1-1 Filed 10/05/20 Page 10 of 40

(continued) failed to answer the subject complaint
within 20 days [by November 28, 2009] as was required

by the Federal Rules of Civil Procedure;

That on or about December 10, 2009, the plaintiff
addressed a letter to Defendant Vinchesi, then Town
Administrator, concerning the then recently filed
lawsuit and the town’s default, later following on
with phone calls and other letters, all in an attempt
to resolve the matters at hand, including especially
the default for which the plaintiff filed, with the
court, a requisite Notice of Default and likewise a

Request For Entry of Default Judgment;

That Defendant Vinchesi never in any way answered the
plaintiff’s communications (letters and phone calls)
yet she, as learned later [pretrial discovery in 2011],

took immediate action to contact Defendant Pfaff;

That Defendant Pfaff, on or about December 22, 2009,
contacted the plaintiff, by phone, asking plaintiff to

set aside his then recently filed Notice of Default;

That upon Defendant Pfaff’s request for a set aside,
plaintiff declined to oblige and, in turn, Pfaff gave

notice that he intended to appear and answer for the

10
29)

30)

31)

32)

33)

Case 1:20-mc-91504-LTS Document 1-1 Filed 10/05/20 Page 11 of 40

(continued) Town of Scituate and Shelly Laveroni [who,

too, was served process at the same time at the town];

That immediately upon Pfaff notifying plaintiff of his
intent to appear and answer for the two defendants,
the plaintiff addressed a letter to Patricia Vinchesi
informing her of the conflict with Pfaff representing
co-defendants and police witnesses in the same suit, a
Situation disallowed by the Rules of Professional
Conduct, furthermore sending it as an email attachment

to Vinchesi in addition to regular mail;

That Defendant Vinchesi, as learned later [pretrial

discovery in 2011], immediately forwarded plaintiff’s
email to Defendant Pfaff who then immediately emailed
it to FBI Special Agent Toole, claiming some sort of a

“threat” within the letter [none existed];

That FBI Special Agent Toole, in turn, as was later
learned [pretrial discovery in 2011] immediately
forwarded the plaintiff’s email [to Vinchesi] toa

certain Assistant U.S. Attorney Nadine Pellegrini;

That Pfaff, on December 23, 2009, at the will of the
Town of Scituate’s head administrator [Vinchesi], did

indeed appear and answer for both Defendants Shelly

11
33)

34)

35)

36)

Case 1:20-mc-91504-LTS Document 1-1 Filed 10/05/20 Page 12 of 40

(continued) Laveroni and the Town of Scituate, making
blanket denials but failing to Show Cause for their
defaults, what is otherwise, by well-established rule

and precedent, required of defaulted parties;

That following a February 10, 2010 court hearing
[what was designated a Scheduling Conference], at
which only Defendant Pfaff was present [a family
matter precluded plaintiff’s appearance], plaintiff
gave notice to Pfaff of his intent to depose Shelly

Laveroni on or about March 25, 2010;

That on or about March 5, 2010, Defendant Pfaff filed
a Rule 12 motion for dismissal as for himself despite
he himself having not been served process and despite
the fact that courts, as is widely known, do not have
jurisdiction to hear motions from parties who have not

yet been served process;

That on or about March 8, 2010, upon receipt of a copy
of Defendant Pfaff's Rule 12 motion, which came as a
surprise since Rule 12 motions are not possible once
parties have answered the complaint [the remedy, in

that case, is a Rule 56 motion], the plaintiff emailed

12
36)

37)

38)

39)

Case 1:20-mc-91504-LTS Document 1-1 Filed 10/05/20 Page 13 of 40

(continued) Pfaff informing him, among other things,

his [the plaintiff’s] intent to file an opposing brief;

That Defendant Pfaff, the next day, on or about March
9, 2010, forwarded plaintiff’s email to the presiding
judge in the then current lawsuit against Shelly and
the Town of Scituate [Hon. William G. Young], with a
short message “The latest missive from Clemens”, doing
so €x parte and without notice to the plaintiff who,
of course, would have asked, “What prior missives were
sent to Judge Young or otherwise described to him,
say, at the February 10, 2010 hearing before him, one
at which plaintiff was not present?” [The court later
claimed, when asked to produce official transcripts,

the hearing was not recorded];

That Pfaff, about 30 minutes later, emailed Young
again and informed him that he [Pfaff] had contacted
FBI Special Agent Eric Toole and, again, not informing
the plaintiff of his [Pfaff’s] ex parte communication,
a practice that is generally disallowed in the courts

but for administrative reasons;

That these Pfaff emails [to Young] were not divulged

to the plaintiff until August 2010, five months later,

13
39)

40)

41)

Case 1:20-mc-91504-LTS Document 1-1 Filed 10/05/20 Page 14 of 40

(continued) meanwhile, the plaintiff’s lawsuit against
Pfaff, Shelly Laveroni and the Town of Scituate was
thrown out, by Young, for a supposed yet unspecified

and unrevealed “scurrilous communication”;

That likewise, on March 9, 2010, after emailing Young,
Pfaff forwarded the plaintiff’s March 8, 2010 email to
FBI Special Agent Eric Toole who then “gleefully”, as

evidenced by his language, forwarded the email to U.S.
Attorney Nadine Pellegrini who, less than five minutes
later, as evidenced by time stamps, emailed Toole back
and exclaimed, “We now have to charge this guy”, this

despite the email’s extensive reference to all manners
of police, prosecutorial and judicial misconduct, acts
which call for prudence and thoughtful inquiry beyond

a mere few minutes;

That on or about March 11, 2010, Defendant Pfaff,
despite supposedly having received a “threatening”
email from the plaintiff, personally called plaintiff
and read to him [the plaintiff] verbatim a court order
from Judge Young directing plaintiff to Show Cause as
to why his case should not be dismissed for some kind
of supposed “scurrilous communications”, otherwise not

divulged;

14
42)

43)

44)

45)

Case 1:20-mc-91504-LTS Document 1-1 Filed 10/05/20 Page 15 of 40

That on or about March 11, 2010, as learned later
[pretrial discovery in 2011], FBI Special Agent Rachel
Boiselle emailed Defendant Pfaff and apologized for
not yet obtaining an arrest warrant for the plaintiff
[It is worth noting that at the time (March 2010)
Pfaff represented numerous FBI agents in civil appeals
related to noted gangster Whitey Bolger and his 1995
indictment, after which Bolger was tipped off by FBI
handlers and went “on the run”, actions which led to

numerous gang-style killings and civil filings];

That on or about March 16, 2010, Agent Boiselle swore
out a warrant for the arrest of the plaintiff for, by
his email to Pfaff, an alleged violation of federal

law;

That Agent Boiselle’s warrant request referred to,
among other things, a lawsuit filed by the plaintiff
“on August 3, 2009” [sic], even though his lawsuit
{for Malicious Prosecution on the UPI] was actually

filed on October 30, 2009;

That “August 3, 2009” was merely the date ascribed to
the signature page on the subject complaint, not to a

filing date, and was the only place such date appears,

15
45)

~ 46)

47)

48)

49)

50)

51)

Case 1:20-mc-91504-LTS Document 1-1 Filed 10/05/20 Page 16 of 40

(continued) thus indicating that Boiselle had read the
complaint prior to seeking an arrest warrant, arguably
seeking the warrant due to what the complaint alleged

but which went unstated, suggesting ill-motive;

That such complaint, signed August 3, 2009 and filed
October 30, 2009, was arguably damning to Defendants
Pfaff, Laveroni and Sozio [The complaint is a matter

of record and therefore not cited herein];

That on March 17, 2010, the plaintiff was arrested
at his home in Huron, Ohio, on the Boisselle warrant,
and released five days later on a 250K property bond

and GPS ankle monitor;

That, according to testimony proffered in March 2019,
Scituate Police Chief Michael Stewart, under oath,
voluntarily stated that he was “friends” with FBI

Special Agent Randy Jarvis;

That Randy Jarvis is a resident of Scituate, MA;

That Randy Jarvis is [or was in 2010] Agent Rachel

Boiselle’s supervisor;

That Brian Stewart, uncle to Mike Stewart, preceded

Michael Stewart as Scituate’s Chief of Police and was

16
51)

52)

53)

94)

Case 1:20-mc-91504-LTS Document 1-1 Filed 10/05/20 Page 17 of 40

(continued) Chief of Police when the plaintiff was
first charged with UPI in May 2005 and likely himself
has relations to Randy Jarvis and was complicit with

the bringing of the UPI charge;

That despite having received, from Defendant Pfaff,
three (3) prior communications from the plaintiff,
otherwise deemed “threatening”, Agent Toole did not
swear out a warrant for the plaintiff’s March 8, 2010

email to Pfaff [Boiselle did], thus avoiding scrutiny;

That despite having received, from Agent Toole, at
least two if not more prior communications of the
plaintiff otherwise deemed “threatening”, AUSA Nadine
Pellegrini did not prosecute the plaintiff [seek his
indictment] but, rather, AUSA David Tobin, a former
ADA at the Hingham District Court where the noted UPI
prosecution [subject of the plaintiff's then current

litigation] occurred;

That, as such, AUSA Tobin is a former colleague of a
certain ADA Richard Linehan who had conducted said UPI
prosecution at the Hingham District Court and, in turn,
had represented that Shelly Laveroni was “out of the

country until late January [2009]”, thus precluding a

17
54)

55)

56)

57)

Case 1:20-mc-91504-LTS Document 1-1 Filed 10/05/20 Page 18 of 40

(continued) UPI trial before then and any cross-
examination of the Commonwealth’s chief witness,

Shelly Laveroni;

That on or about November 5, 2008, upon being asked
by a Hingham District Court judge whether he and his
witness [Shelly Laveroni] were ready for the November
23, 2008 trial, ADA Richard Linehan said, “Yes, Your

Honor.”

That ADA Linehan is a longtime colleague, at what is
called the Babe Ruth Little League [Hingham], of a
certain Daniel Morrison, insurance underwriter for the
Town of Scituate who later [in 2009] was sued by the
plaintiff as well, in addition to Pfaff and the Town
of Scituate [both Linehan and Morrison were coaches,

the former being the league’s president as well];

That Dan Morrison’s firm, Trident Insurance Services
of New England, was indeed served process and in fact
filed a timely [if not inappropriate] Rule 12 motion
to dismiss, which was never subsequently ruled upon
due to Judge Young dismissing the case for a supposed

“scurrilous communication”;

18
38)

59)

60)

61)

Case 1:20-mc-91504-LTS Document1-1 Filed 10/05/20 Page 19 of 40

That AUSA David Tobin, on or about April 16, 2010, at
a grand jury proceeding, by and through the testimony
of Rachel Boiselle, represented to the jury that the
plaintiff, at the time of his arrest [March 17, 2010],
had said to the arresting officer [FBI Special Agent
Tom Greenawalt] that he [the plaintiff] “knew that his

email would be taken as threatening”;

That FBI Special Agent Tom Greenawalt’s official 302
Form Report of plaintiff’s arrest does not cite such a
statement or anything resembling it, as would surely
have been reported if it was indeed said [it was not]
as such statement speaks directly to the standard
used at the time by the First Circuit to evaluate the

elements of the charge at hand [Email Threat];

That, as such, Tobin and Boiselle, at the grand jury
proceeding wherein they obtained an indictment, made

knowingly false statements;

That at the plaintiff’s later trial, FBI Special Agent
Greenawalt did not testify, under examination by Tobin,
to the plaintiff as having said, upon his arrest, that

he “knew his email would be taken as threatening”;

19
Case 1:20-mc-91504-LTS Document 1-1 Filed 10/05/20 Page 20 of 40

That, again, Tobin is a former colleague of Linehan,
conductor of the underlying UPI prosecution, and Chief
Stewart is a friend of Randy Jarvis, supervisor to FBI
Special Agent Boiselle whose warrant brought about

the arrest of the plaintiff and whose testimony was

used to obtain an indictment of the plaintiff;

That pretrial, from March 2010 to May 2011, plaintiff
fought vigorously for dismissal of Tobin’s indictment,
parts of the grand jury transcript record of which
were withheld until the eve of trial [instructions to
the jury immediately following the Boiselle testimony
noted above] and, too, following conviction, the
plaintiff sought trial verdict set aside on numerous

bases clear up to his January 2012 sentencing;

That the plaintiff’s March 8, 2010 email contained not
threats of harm but mere wishes and desires of which
have long been deemed, by the U.S. Supreme Court, as
being protected Free Speech, yet plaintiff received a

60-month prison sentence, all of which was served;

That, in fact, at the grand jury proceeding on or
about April 14, 2010, AUSA Tobin, when asked by a

juror whether curses are threats, answered, “That is

20
65)

66)

67)

68)

69)

Case 1:20-mc-91504-LTS Document 1-1 Filed 10/05/20 Page 21 of 40

(continued) up to you to decide” when his answer
should have been “No” as curses are “wishes and
desires” and thus constitutionally protected Free

Speech;

That AUSA Tobin’s misrepresentation, to said juror,
was meant to sway the jury in favor of indictment and
indeed swayed the jury as such misrepresentation had
the effect of giving judicial powers to a group of
jurors who otherwise do not posses authority to make
such a ruling [deeming a curse a threat] as they are

but to decide probable cause and nothing else;

That on April 1, 2015, the plaintiff filed for habeas
corpus relief on numerous bases [not cited as they are

a matter of record];

That on October 6, 2017, the U.S. District Court,

presided over by the Hon. Douglas Woodlock, set aside
the May 11, 2011 subject trial verdict for which the
plaintiff’s March 8, 2010 email to Pfaff [and cc’d to

Vinchesi] was subject;

That in the spring of 2018, the U.S. Attorney’s Office

announced its intent not to retry plaintiff;

21
70)

2)

3)

Case 1:20-mc-91504-LTS Document 1-1 Filed 10/05/20 Page 22 of 40

That following the U.S. Attorney’s announcement noted
above, Judge Woodlock issued a court order dismissing

the case [the 2010 threat prosecution] in its entirety.

Other Relevant Allegations

That since the April 1, 2015 habeas filing, and March
8, 2016 release of plaintiff from Supervised Release,
besides the harm incurred as an incarcerated person,

the plaintiff has endured numerous harmful actions on

the part of Defendants Pfaff and Vinchesi;

That in March 2016, one day following the plaintiff's
release from the sentence imposed upon him by the May
2011 trial, conducted by AUSA Tobin, Defendant Pfaff
motioned for an injunction for a second time [his
first motion in 2013 was over-turned in 2015] seeking
to bar the plaintiff from filing lawsuits against
anyone tied to his 2005 Scituate prosecution without

first having leave of the court;

That Judge Dennis Saylor, currently the chief judge of
the U.S. District Court/Boston, in July 2016, granted
the Pfaff motion, later appealed and upheld, as can be

argued, wrongly upheld as Pfaff never “more narrowly

22
3)

4)

Case 1:20-mc-91504-LTS Document 1-1 Filed 10/05/20 Page 23 of 40

(continued) tailored” his motion, as directed by the
appeals court, nor divulged, in his motion, that on
June 16, 2015, charges against the plaintiff at the
Hingham District Court were dismissed and, at that,
without having achieved any lasting conviction in over
ten [10] years [a valid claim on the very face] and,
too, the injunction being clearly too broad and far-
reaching, including even U.S. Marshals and many others
who were not even ever served process and could have

not ever possibly argued for an abuse by the plaintiff;

That Pfaff, in his pleading that sought an injunction,
which he first brought amid a Rule 12 dismissal motion
in 2014 [which precludes introduction of any documents
but a select few governed strictly by rules of civil
procedure], introduced a judgment [by an arguably
coerced plea] from a Los Angeles case and an earlier
federal prosecution that commenced just days after
plaintiff’s May 12, 2005 inquiry to Shelly Laveroni

[a warrant of arrest was sworn out on May 23, 2005 and
the plaintiff arrested on May 25, 2005 by FBI Special
Agent Tom Greenawalt, who was, at the time, arguably,
a colleague of FBI Special Agent Eric Toole [Toole is

Married to Krista Shoaff, herself an FBI agent as well

23
4)

Case 1:20-mc-91504-LTS Document 1-1 Filed 10/05/20 Page 24 of 40

(continued) as her father, Stuart, and great uncle,
Clark, all FBI agents and all having lived in Ohio
near Cleveland where Eric Toole once lived and where

arrestor Tom Greenawalt has long-called home];

That the subject of the judgment involved a certain
U.S. District Court judge by the name of Dickran
Tevrizian, an alleged victim of a supposed threat by
the plaintiff by and through a letter sent to him
[Tevrizian] two (2) days after the plaintiff’s arrest
in Scituate [May 12, 2005], and admittedly sent
because of said arrest, seeking explanations for his
[Tevrizian’s] conduct in earlier litigation by the
plaintiff and involving a literary and talent agency
[Creative Artists], litigation for which the plaintiff
was inquiring when he visited Scituate, MA on May 12,

2005 (This is well-documented in related litigation];

That Dickran Tevrizian is a former associate of Manatt
Phelps and Phillips, a Los Angeles entertainment law
firm at which John F. Kennedy, Jr., as a law student

at New York University, interned in the summer of 1988;

That AUSA Nadine Pellegrini, as two independent online

sources reveal, has familial ties to a winery on Long

24
re)

8)

Case 1:20-mc-91504-LTS Document 1-1 Filed 10/05/20 Page 25 of 40

(continued) Island, New York’s North Fork, called
Pellegrini Vineyards, where at one time the second
husband to Jacqueline Kennedy’s step-brother [Hugh
Auchincloss]’s first wife once acted as manager and
vintner, a person [Larry Perrine] originally from
Los Angeles and a vintner at Pellegrini at the time

JFK, Jr. interned at Manatt;

That the Long Island vineyard noted above is owned

by a former partner to Michael Gross [deceased] who
produced numerous movies “packaged” by Creative
Artists and Michael Ovitz [e.g. Ghostbusters], both
adversaries to the plaintiff in prior litigation which
involved issues with Tevrizian, and movies of which
were directed by Ivan Reitman, of Santa Barabara, a
colleague of Lee Phillips, of Manatt, Phelps and
Phillips, at the Santa Barbara International Film

Festival [SBIFF] [both are longtime board directors];

That the daughter-in-law to the vineyard owner noted
above [Anais] maintains an office in a building

occupied by the SBIFF and is, too, a colleague of Lee
Phillips at numerous Santa Barbara, CA organizations
of which his wife is involved, such as, for instance,

“Girls Rock” on whose board all three reside;

25
10)

10)

11)

Case 1:20-mc-91504-LTS Document 1-1 Filed 10/05/20 Page 26 of 40

That, too, Anais is significantly involved with the
Dream Foundation, as is Lee Phillips’ wife and, too,
Priscilla Presley, a former longtime board member of
MGM, a co-defendant in plaintiff’s Creative Artists
litigation [previously referred to herein] and former
associate of Robert Conrad, himself a former colleague
of Defendant Jerry Laveroni and whose name, as is
well-established in prior litigation, was referred to
on May 12, 2005 when the plaintiff made his inquiry to
the Laveroni residence and after which he [plaintiff]

was arrested;

That the plaintiff in recent days has sought comment
from Lee Phillips on this matter involving AUSA Nadine
Pellegrini and Anais, by email communication to his
firm, but has not heard back from him as of the last

and final revision of this complaint;

That from September 2016 to July 2017 the plaintiff
made numerous attempts to meet personally with Ralph
Sozio at his then newly organized cigar shop called
The Eagle’s Nest, in Harrison, NY, to no avail, at one
point leaving a business card with the plaintiff’s
email address affixed and expecting a response that

never came;

26
12)

13)

14)

15)

16)

Case 1:20-mc-91504-LTS Document 1-1 Filed 10/05/20 Page 27 of 40

That on the night of the very day upon which a Sozio
colleague was given the plaintiff’s business card, a
message was sent, by Gmail, to the plaintiff warning
of an attempt by someone in Los Angeles to sign into

his email;

That both Nadine Pellegrini and Anais have ancestral
ties to Malta and mainland Italy in the general area

of Potenza and Matera;

That Ralph Sozio, too, has ancestral ties to Italy,
in Pratola Serra, not all too distant from Potenza, a
coincidence that begs for an inquiry, especially given

that Defendant Sozio has three uncles in said region;

That AUSA Tom Weldon, of Toledo, Ohio, in May 2005,
at the first hearing following the plaintiff’s arrest
by Tom Greenawalt [and to remind the reader, for a so-
called “threat” charge involving Dickran Tevrizian,
“victim” and former colleague of Los Angeles attorney
Lee Phillips], reported to the court that he had been

informed by the Secret Service of the open HDC charges;

That Randy Levin is a longtime (and current) president
of the New York Yankees as well as a longtime trustee

on the board of George Washington University [GWU];

27
17)

18)

19)

Case 1:20-mc-91504-LTS Document 1-1 Filed 10/05/20 Page 28 of 40

That Charles Manatt, former longtime colleague of Lee
Phillips, was, too, a longtime trustee on the board of
GWU (from 1983 to 2008) and, as such, was a longtime

colleague of Levine who, it is believed, ties to Sozio;

That from March 2016 to May 2016, following Defendant
Pfaff’s filing of a motion for injunction against the
plaintiff [obviously “okayed” by the Town of Scituate,
his longtime client with respect to the plaintiff's

litigation], Chief Mike Stewart and Defendant Vinchesi
announced and orchestrated numerous Executive Sessions
of the town’s Board of Selectmen [BOS] for a stated

purpose of “Clemens - Security”;

That it is believed these sessions were actually to
discuss “Litigation”, not security, as there was never
at any time prior any issue to do with “security” and
“Clemens” [the plaintiff as of that time had not set
foot in any Scituate building or residence in nearly
11 years and, even then (May 2005), he had only made a
public records search with the assessors office and a
simple albeit incomplete inquiry to Shelly], that is,
there exists a security issue concerning “Clemens”
nowhere but in the imagination of Chief Stewart and

Vinchesi and, as well, there exists no statement by

28
19)

20)

21)

Case 1:20-mc-91504-LTS Document1-1 Filed 10/05/20 Page 29 of 40

(continued) the plaintiff that speaks to any intended
harm by him upon Vinchesi or any other town employee
[as for how Tobin got an indictment and conviction for
a threat to Vinchesi is baffling to this very day but

then again, there no longer exists a conviction];

That as a result of Pfaff’s injunction motion, the
plaintiff was required to travel to the Hingham
District Court [HDC] to obtain records of his UPI case
for exhibition and support and indeed, on or about
April 12, 2016, plaintiff went to HDC with his brother,
Jonathan, gathered some documents and, when they left
the courthouse, they were followed and harassed by the
Hingham Police, that is, they were pulled over by the
side of the road and wrongly accused of not having a
license [It was later learned that an unknown and
since then unidentified courthouse employee called
Sergeant O’Hara - 2005 arrestor of the plaintiff - and
he, in turn, directed the Hingham Police to pull the
plaintiff over; as for whether AUSA Tobin knows such
“hidden agent”, at the HDC, where he once worked, is a

question left for another day];

That following the Hingham pullover, the plaintiff and

his brother went to the Scituate Police Department to

29
21)

22)

23)

24)

25)

Case 1:20-mc-91504-LTS Document 1-1 Filed 10/05/20 Page 30 of 40

(continued) complain but were directed to Chief Mike
Stewart, who then served No Trespass Notices on each
of them, with the stipulation that they were to “stay
away” from Scituate Town Hall [where, coincidentally,
public records are kept, especially all minutes of the

BOS];

That upon doing online inquiries as to meeting dates
and times for BOS meetings [so that plaintiff might
attend a meeting and protest the conduct of Stewart
and Vinchesi], the plaintiff discovered that Executive
Sessions of the BOS had been called and indeed took

place in regards to plaintiff, March through May 2016;

That in September 2016, the plaintiff indeed traveled
to Scituate to attend a BOS meeting, thereupon seeking

minutes beforehand at the Scituate Town Hall;

That the plaintiff, upon making an otherwise legal
public records request, was arrested and held over-
night on the authority of Chief Stewart’s No Trespass

Notice, thus precluding attendance of the BOS meeting;

That the plaintiff was prosecuted for Trespassing and
in preparation of his defense made a phone inquiry to

the Town of Scituate Records Office, in February 2017,

30
25)

26)

27)

Case 1:20-mc-91504-LTS Document 1-1 Filed 10/05/20 Page 31 of 40

(continued) after which he [plaintiff] was (falsely)
charged with Intimidation of a Witness, unbeknownst to

him [plaintiff] for over six [6] months;

That after inquiring again to Ralph Sozio’s cigar shop
in Harrison, New York, and after making inquiries to
the U.S. Attorney’s Office, in Toledo [to discuss with
AUSA Weldon the involvement of Sozio in his 2005
federal prosecution], and after numerous conferences
with FBI agents [S.A. Melissa Lewis of Syracuse, NY
and others unnamed and unidentified], meet ups during
which there was extensive discussion of Ralph Sozio,
the plaintiff was arrested at gunpoint by seven armed
police on August 17, 2017 at his home in Huron, Ohio,
and despite his protests and filing a habeas corpus
petition, he was extradited to Massachusetts and
released only after posting a 30K cash bond and having
a GPS monitor attached to his ankle, eventually being
held for a total of 54 days, all for simply seeking
the name of a Scituate town clerk encountered by the
plaintiff and his brother in their visit to the town’s

records office in the preceding spring [April 2016];

That the woman making the accusation, of intimidation,

and who was not a witness at all to “trespassing”, as

31
27)

28)

29)

30)

31)

Case 1:20-mc-91504-LTS Document 1-1 Filed 10/05/20 Page 32 of 40

(continued) the visit predated Stewart’s No Trespass
Notice, was Therese Tufts, whose son Brian, yes, is a

police officer working with and beside Chief Stewart;

The that plaintiff, after being dragged through twenty
[20] months of pretrial GPS monitoring and such, was
acquitted of the Intimidation of a Witness charge in

April of 2019;

That upon receiving copies of documents sent to the
Governor of Ohio [John Kasich] by MAGO [Massachusetts
Attorney General’s Office], it was learned that an
AHRO [Anti-Harassment Restraint Order] was issued by
the Hingham District Court at the request of Defendant

Vinchesi on November 1, 2016;

That the service of the AHRO on the plaintiff was
falsified by the Erie County [Ohio] Sheriff's Office
[ESCO], an agency with whom former FBI Special Agent

Tom Greenawalt now works;

That the ESCO alleged service of the AHRO on November
3, 2016 at about 10:00 a.m., however, the plaintiff
was at the Huron [Ohio} Public Library since 9:00 that

morning, verifiable by computer user records, going

32
31)

32)

33)

34)

Case 1:20-mc-91504-LTS Document 1-1 Filed 10/05/20 Page 33 of 40

(continued) afterward to the post office, at 11:03,

from which a printed and dated receipt was generated;

That the ESCO cited a records number referring to an

entirely unrelated auto accident event;

That the brother to the deputy who supposedly served
the plaintiff attended Ohio University at the same
time [1992-1996] as Krista Shoaff, wife to FBI Eric
Toole, facilitator of Pfaff communications to Nadine
Pellegrini and a major “player” in the “build up” to

the plaintiff's 2010 federal prosecution;

That on the morning of November 3, 2016, since he had
just returned from a long trip to the East Coast, the
plaintiff, to give his own car a rest, had borrowed a
family member’s car and that, as such, it appeared
that the plaintiff was home and therefore subject to
service, only, he was not at home and the deputy, for
some nefarious reason [not hard to guess why], took
the opportunity to falsify service and actually keep
notice of the AHRO from the plaintiff, with the not
too unlikely hope that he “violates” the order and can
then be arrested and charged per the will of Defendant

Vinchesi and the Scituate Police;

33
35)

36)

37)

Case 1:20-mc-91504-LTS Document 1-1 Filed 10/05/20 Page 34 of 40

That the request for service of the AHRO did not come
from the Hingham District Court [it had the day before
attempted to serve the AHRO on an old former address,
even though the court had indeed the current address
of the plaintiff as the plaintiff had, then recently,
filed numerous pleadings that clearly referred to a
new and correct address] but, rather, the ESCO was
directed by the Scituate Police Department to serve

the AHRO, as is verifiable by documentary evidence;

That the AHRO itself, sought by Defendant Vinchesi,
cited three absolutely innocuous events; two separate
letters to her seeking to mediate the plaintiff’s
claims and the September 2016 visit to the Scituate
Town Hall merely to obtain a public record, which were
all legal and proper acts inappropriately “spun” by
Vinchesi to obtain an AHRO which, in turn, was not
served on the plaintiff [he learned of it from jail

in September 2017] so had no opportunity to object or

oppose;

That on or about July 25, 2009, Attorney Matt Cameron
filed a Rule 32 motion for retrial in regards to the
subject UPI charge, which was otherwise “CWOF’d” since

December 2008;

34
38)

39)

Case 1:20-mc-91504-LTS Document 1-1 Filed 10/05/20 Page 35 of 40

That the Hingham District Court “ignored” the Cameron
motion clear until January 2012, until just before

the plaintiff’s federal sentencing [in this lawsuit’s
subject prosecution], making the peculiar move to fax
a request to the judge, who had since moved to another
district, to resolve an open parole violation issue
yet, instead, the judge ruled on the Cameron motion,
denying it without explanation or opinion yet, the HDC,
in turn, never notified either Cameron or plaintiff
[the plaintiff discovered this little nasty maneuver
when visiting the HDC in June 2015 to clear a warrant
but which turned into a blanket dismissal of all

matters otherwise open or ongoing since May 2005];

That in February 2009, after the plaintiff’s release
from jail on a related [to the UPI] trial conviction
for disorderly conduct [verdict was vacated in July
2010 on appeal], and four (4) days into his ten-day
parole [plaintiff was previously prevented from being
paroled by the open UPI charge, itself separated from
a disorderly conduct charge that should have been
tried together but was not, for arguably nefarious

reasons], his parole officer, John Torchio, inquired

35
39)

40)

41)

42)

Case 1:20-mc-91504-LTS Document 1-1 Filed 10/05/20 Page 36 of 40

(continued) of USSS Ralph Sozio, having been made
curious by a reference to a “presidential threat”
arrest, itself an erroneous and suspicious mis-—
characterization of plaintiff’s May 2005 arrest on the
Tevrizian charge, which later, as “background”, showed

up in Torchio’s files from Hingham District Court;

That the plaintiff only learned of Torchio’s call to
Ralph Sozio after speaking with HDC probation officer

Robert Tobin in August 2010, who read from his notes;

That after the otherwise undocumented contact with
Sozio, Torchio sought to violate the plaintiff by
alleging that the plaintiff’s address was “unknown”,
even though the plaintiff had previously left new

address information with Torchio on his voicemail;

That indeed Torchio secured an arrest warrant for the
plaintiff, violating him both for the disorderly
conduct charge and the UPI, thus preventing any action
on anything filed by the plaintiff with the HDC,
including a December 2008 motion by the plaintiff to
set aside a CWOF [Continuation Without A Finding]
after it became apparent to the plaintiff that the UPI

trial mishap was a complete ruse;

36
43)

Case 1:20-mc-91504-LTS Document 1-1 Filed 10/05/20 Page 37 of 40

That there exists a “hidden agent” at the HDC who
is aiding the Scituate Police, Ralph Sozio, and

Stephen Pfaff, and has done so, alarmingly, on an
ongoing basis and such person, it is believed, is

likely known to AUSA Tobin if not Pfaff himself;

Damages

That as a result of the his federal prosecution on the
charge of Interstate Email Threat, the plaintiff has had
to endure multiple and extensive physical, financial and
emotional costs and expenses, pain and suffering, anxiety,
apprehension, humiliation, embarrassment in newspapers,
court records, online and in social, professional and
academic circles, inconvenience, frustration, extensive
and undue travel, the inability to renew his drivers
license for many months as result of warrants outstanding,
loss of respect and reverence of his friends, family,
colleagues and peers, lost income, loss of consortium and
numerous and various opportunities lost or impaired and

other damages not as yet known, identified or accrued.

That as a result of the federal prosecution of plaintiff
on the subject Interstate Email Threat charge, which saw
numerous periods of extended incarceration, restrictive

pretrial conditions [home confinement, GPS monitoring and

37
Case 1:20-mc-91504-LTS Document 1-1 Filed 10/05/20 Page 38 of 40

no travel] and, as well, required his appearance at pre-
trial hearings as well as a trial, the plaintiff had to
endure delays and interruptions in the pursuit of his

graduate studies, work credentials, and other projects;

That as a result of the long, ongoing, baseless and
seemingly endless prosecution of the plaintiff by and
through the acts and omissions of the defendants, which
brought about extended periods of federal as well as
state incarceration, the plaintiff’s follicular thyroid
caner treatment saw significant delays and omissions

that could as yet bring about indeterminable future pain,
suffering, and anxiety, including long-term negative
effects of having gone 14 months, while incarcerated,
without thyroid hormone replacement, following surgery, a
Situation causing hypothyroidism, itself a condition that
first, while incarcerated, caused extensive fatigue and
muscle spasms, but which has led to chronic low back pain
due to hypothyroidism-induced spinal degeneration that
exists to this very day and requiring, for the last three
years, that the plaintiff sleep on a recliner despite
months of physical therapy which, at this point, though
succeeding in part, may not ever fully remedy the pain

experienced by the plaintiff.

38
Case 1:20-mc-91504-LTS Document 1-1 Filed 10/05/20 Page 39 of 40

Facts Relied Upon

Allegations herein are supported by facts and evidence
contained in public court records, police reports, the sworn
testimonies of Jeffrey L. Clemens and Jonathan A. Clemens,
that which is obtainable under Discovery including sworn
depositions, expert testimonies, the testimony and reports
of past and present employees of the U.S. Secret Service, the
Federal Bureau of Investigation {FBI}, the Scituate Police
Department, Hingham Police Department, the Town of Scituate
Board of Selectmen, including official minutes and other
written documents, and others yet to be cited or yet unknown,
including but not limited to those associated with the Hingham
District Court, the Hingham Probation Office, Massachusetts
Parole Board and Attorney General’s Office, and the Manatt,

Phelps, and Phillips law firm.

Cause of Action
The preceding facts, provable allegations and reasonable
inferences made from them constitute actionable conduct on the
part of the named defendants, to be otherwise designated as

Counts [1] to [5], more specifically:

1. The acts and omissions on the part of Defendant Stephen

Pfaff constitute malicious prosecution.

39
Case 1:20-mc-91504-LTS Document 1-1 Filed 10/05/20 Page 40 of 40

2 The acts and omissions on the part of Defendant Patricia

Vinchesi constitute malicious prosecution.

3. The acts and omissions on the part of Defendant Jerry

Laveroni constitute malicious prosecution.

4, The acts and omissions on the part of Defendant Lee

Phillips constitute malicious prosecution.

5s The acts and omissions on the part of Defendant Ralph
Sozio, herein named in his personal capacity, constitute

malicious prosecution.

Relief Sought

The plaintiff prays for equitable relief in the form of
damages, in the amount of $800,000 compensatory, to be proven
at trial, and $2,400,000 punitive, and other relief as deemed

fair and appropriate.

Jury Trial

The plaintiff hereby demands a trial by jury pursuant

to Rule 38(b) of the Federal Rules of Civil Procedure.
Respectfully submitted,

hee. se Clemsne— ad

Jeffrey L. Clemens Dated this A” day of October 2020

40
